Citation Nr: 1533606	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This issue was previously before the Board in May 2012 and September 2014 at which point it was remanded for further development.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, was previously before the Board and remanded in May 2012 and September 2014 Board remands.  However, an April 2015 rating decision granted service connection for a left knee disability, with a 10 percent rating, effective June 19, 2007.  The Veteran was notified of the decision and the appropriate appellate rights, but has not expressed disagreement with the assigned rating or effective date.  No notice of disagreement has been filed, and the Veteran has not submitted any other type of correspondence communicating disagreement with the rating decision.  Therefore, the April 2015 rating decision is considered a full grant of that benefit sought on appeal and that issue is no longer on appeal before the Board.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Board notes that when he filed his claim, the Veteran alleged that his low back disability was secondary to a right knee disability and the appropriate development was conducted on that basis.  However, the Veteran has since established service connection for a left knee disability and the Board finds that additional development is warranted to determine if the low back disability has been caused or aggravated by the service-connected bilateral knee disability. 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a medical doctor examiner.  The examiner must review the claims file and must note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a low back disability was caused by service-connected bilateral knee disabilities.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that a low back disability has been aggravated (permanently increased in severity beyond the natural progression of the disorder) by service-connected bilateral knee disabilities.  The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

